Exhibit 10.1

 

 

LICENSE AGREEMENT

 

Relating to

 

Encapsulated Cells Producing Viral Particles

 

and

 

Encapsulated Cells Expressing Biomolecules

 

 

 

 

LICENSORS



 

BAVARIAN NORDIC A/S, reg. no. 16271187,

 

a company incorporated in Denmark, whose registered office is at Bøgeskovvej 9,
DK-3490 Kvistgárd, Denmark

 

 

and

 

GSF • Forschungszentrum für Umwelt u. Gesundhelt GmbH,

 

Ingolstädter Landstr. 1, D-85764 Neuherberg, Deutschland

 

 

and

 

 

 

LICENSEE

 

Bio Blue Bird AG,

 

Pflugstr. 7, FL-9490 Vaduz, Liechtenstein

 

 

 

 

 

 

 

 

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



1

 

 



 

1 Definitions 3       2 Condition Precedent  6       3 Licence  6       4
Clinical Data  7       5 Royalty Payments 7       6 Intellectual Property  8    
  7 Representations And Warranties 10       8 Indemnification and Liability  10
      9 Term And Termination  11       10 Development and Sales Efforts and
Obligations 12       11 Marketing Efforts and Obligations  12       12 Adverse
drug events and product recalls  12       13 Confidentiality  13       14
Miscellaneous 14

 

 

 

Annex 1           Licensed Clinical Data

 

Annex 2          Licensed Patent Rights

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



2

 

 



This Contract is made the [                   ] day of June 2005 between:



 



(1)BAVARIAN NORDIC A/S, reg. no. 16271187, a company incorporated in Denmark,
whose registered office is at Bøgeskovvej 9, DK-3490 Kvistgárd, Denmark
(“BAVARIAN NORDIC”) and



(2)GSF • Forschungszentrum für Umwelt u. Gesundhelt GmbH, Ingolstädter Landstr.
1, D-85764 Neuherberg, Deutschland (“GSF”)

(BAVARIAN NORDIC and GSF jointly referred to as “LICENSORS) and

 

(3)Bio Blue Bird AG, Pflugstr. 7, FL-9490 Vaduz, Liechtenstein (“LICENSEE”).



Whereas:

 

(A)LICENSORS are co-owners of protective rights related to the encapsulation of
cells. The protective rights all relate back to the two Danish applications DK
0740/95 filed on June 27, 1995, and DK 0352/96 filed on March 27, 1996.



(B)LICENSORS have extensive experience and expertise within research,
development, and clinical trials of Technology directed to encapsulated cells
producing viral particles and encapsulated cells expressing biomolecules;



(C)LICENSORS have Licensed Patent Rights and Clinical Data pertaining to
technology directed to encapsulated cells producing viral particles and
encapsulated cells expressing biomolecules;



(D)LICENSEE has extensive experience and expertise within research, development,
and clinical trials within technology directed to encapsulated cells producing
viral particles and encapsulated cells expressing biomolecules;



(E)LICENSEE and LICENSORS now desire to enter into this Agreement whereby
LICENSEE is granted a license to make, have made, obtain market approval, market
and sell the Licensed Product in the fields of encapsulated cells producing
viral particles and encapsulated cells expressing biomolecules;

 

It is agreed:

 





1Definitions



1.1The following definitions shall be used for the purposes of interpreting the
Agreement and all documents relating thereto except where the context requires
otherwise:





1.1.1"Affiliate" shall mean, with respect to a Party, any corporation or other
business entity controlling, controlled by or under common control with such
Party. The term "controlling" (with correlative meanings for the terms
"controlled by" and "under common control with") as used in this definition
means either (a) possession of the direct or indirect ownership of more than
fifty percent (50%) of the voting or income interest of the applicable
corporation or other business entity, or (b) the ability, by contract or
otherwise, to control the management of the applicable corporation or other
business entity.



1.1.2"Agreement" shall mean this agreement including the Annexes.

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

 

 

1.1.3"Buyer" shall mean a person other than LICENSEE, sub-licensees or its
Affiliates who is the first third party to purchase the particular Licensed
Product from LICENSEE, sub-licensees or its Affiliates, such as, for instance,
the distributor of the Licensed Products. For the avoidance of doubts, Buyer
will not necessarily be the end consumer of the Licensed Products.

1.1.4"Clause" shall mean a Clause within the Agreement.



1.1.5"Clinical Data" shall mean Bavarian Nordic's proprietary data with respect
to Technology directed to encapsulated cells producing viral particles and
encapsulated cells expressing biomolecules as listed in Annex 1 attached hereto.



1.1.6"Commencement Date" shall be the date when the Condition Precedent as
stipulated in Clause 2.1 has been fulfilled and this Agreement is signed by all
Parties and the inventors mentioned in Clause 2.2.



1.1.7"Competent Authority" shall mean any national or local agency, authority,
department, inspectorate, minister, ministry official, parliament or public or
statutory person (whether autonomous or not) of any government of any country
having jurisdiction over either any of the activities contemplated by this
Agreement or the Parties including the U.S. Food and Drug Administration, the
European Commission, The Court of First Instance and the European Court of
Justice;

1.1.8"Confidential Information" shall mean any and all technical or commercial
information which is now or at any time hereafter during the term of this
Agreement in the possession of either Party or Its Affiliates and is derived
from the other Party or its Affiliates which is of a confidential nature or is
received in circumstances in which that Party knows or should know that the
information is confidential including without limitation, data, know-how,
formulae, processes, designs, photographs, drawings, specifications, software
programs and samples and any other material bearing or incorporating any such
information together with financial and commercial information relating to the
business of either Party;



1.1.9"Field of this Agreement" shall mean the development, manufacture, sale
and/or distribution of Licensed Products or other use based on the Licensed
Patent Rights and Clinical Data directed to encapsulated cells producing viral
particles and encapsulated cells expressing biomolecules.



1.1.10"First Commercial Sale" shall mean on a country-by-country basis the date
of first commercial sale of a Licensed Product by LICENSEE. its Affiliate or
sub-licensee in such country after Market Approval, or the successful completion
of Phase Ill pivotal trials, to a Buyer.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



4

 

 



1.1.11"Force Majeure" shall mean conditions beyond the control of the Parties,
including without limitation, voluntary or involuntary compliance with any
regulation, law or order of any government, war, civil commotion, labour strike
or lock-out. epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe; provided, however, the payment of invoices due and
owing hereunder shall not be delayed by the payer because of a force majeure
affecting the payer.





1.1.12"Licensed Patent Rights" shall mean the patents and the patent
applications listed in Annex 2 attached hereto, together with any extensions,
registrations, confirmations, reissues, continuations, continuations in part,
divisions, reexamination certificates, revalidations, additions, substitutions,
or renewals thereof and any patents or Supplementary Protection Certificates
(SPCs) issuing therefrom.





1.1.13"Licensed Products" shall mean any product which cannot be developed,
manufactured, used or sold without infringing one or more Valid Claims under the
Licensed Patent Rights in the respective country.





1.1.14"Net Sales Value" shall mean the invoiced sales of Licensed Product by
LICENSEE and its Affiliates and sub-licensees to a Buyer excluding:



(i)the cost of transportation and insurance;



(ii)commissions, cash discounts, trade discounts and quantity discounts actually
granted to the buyer;



(iii)allowances or credits actually granted to the buyer on account of
settlement of complaints, returns and replacements; and



(iv)sales taxes (including VAT) and/or taxes, and/or tariff duties directly
imposed on sales of the Licensed Product;



(v)upfront payments by third parties to secure distribution or sales rights.



1.1.15"Parties" shall mean LICENSEE and LICENSORS.



1.1.16"Royalty Term" shall mean the period during which royalties are payable by
LICENSEE to LICENSORS in accordance with Clause 5.2 below.



1.1.17"Territory" shall mean all countries in which Licensed Patent Rights
exist.



1.1.18"Valid Claim" shall mean a claim of a published patent application and/or
an issued and unexpired patent in a particular country which has not been held
permanently revoked, unenforceable or invalid by a decision of a court or other
governmental or international agency of competent jurisdiction, and which is
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted invalid, disclaimed or otherwise abandoned and which would be
infringed by LICENSEE (in the absence of the licence granted in this Agreement)
in the event of sale of the Licensed Product by LICENSEE in that country.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



5

 

 



1.2The interpretation and construction of the Contract shall be subject to the
following provisions:





1.2.1a reference to any statute, enactment, order, regulation or other similar
instrument shall be construed as a reference to the statute, enactment, order,
regulation or other similar instrument as subsequently amended or re-enacted;





1.2.2the headings to Clauses are for ease of reference only and shall not affect
the interpretation or construction of the Clauses; and



1.2.3where the context allows, the masculine includes the feminine and the
neuter, and the singular includes the plural and vice versa.



1.2.4where any provision is expressed to be subject to the knowledge of any
Party or that Party's Affiliates it will be implied that that knowledge (or
absence of knowledge) follows diligent enquiry.



1.2.5References herein to a Party shall include a reference to that Party's
Affiliates unless the context otherwise requires.



2Condition Precedent





2.1Withdrawal of Law Suit. Professor Dr. Walter H. Günzburg will withdraw the
court action 21 0 14970/04 of Regional Court Munich I in the matter of Prof. Dr.
Walter H. Günzburg v. Bavarian Nordic Research Institute A/S and
GSF-Forschungszentrum für Umwelt und Gesundheit GmbH immediately after the
present agreement has been signed. The LICENSORS will agree to the withdrawal of
the court action. Each Party will bear the costs generated on its respective
side by and in the course of the law suit; no refund will be made to any of the
other Parties. An application with regards to costs will not be filed with the
Regional Court Munich I.



2.2Acknowledgement of Patent Proprietorship. The inventors of the Licensed
Patent Rights (Walter H. Günzburg, Brian Salmons, Robert Saller, and Peter
Karle) hereby acknowledge that the proprietorship of the inventions covered by
the protective rights mentioned in Article (A) above and any patent rights
worldwide pertaining thereto belongs to Bavarian Nordic A/S and GSF, also having
considered the German Act on Employee's Inventions, and that each assignment
executed and signed with respect to said inventions are valid, enforceable, and
applicable worldwide.





3Licence



3.1License to LICENSEE. Subject to the terms of this Agreement, LICENSORS hereby
grant to LICENSEE the non-exclusive irrevocable (except as provided for in
clause 9.2) royalty-bearing, licence, with the right to sublicense in accordance
with Clause 3.2, under the Licensed Patent Rights to further develop, make, have
made (including services under contract for Licensee or sub-licensee, by
Contract Manufacturing Organizations, Contract Research Organisations,
Consultants, Logistics Companies or others), obtain marketing approval, sell and
offer for sale the Licensed Product or otherwise use the Licensed Patent Rights
in the Territory within the Field of this Agreement.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

6

 

3.2Sublicense. In the event that LICENSEE grants a sublicense of the rights
granted under Clauses 3.1 above:



3.2.1Within thirty (30) days after entering into the sublicense, LICENSEE shall
deliver a copy of such sublicense agreement to BAVARIAN NORDIC on behalf of
LICENSORS.

3.2.2Any sublicense agreement shall (i) be consistent with, and not extend
beyond the scope of the terms and conditions of this Agreement, and (ii) require
the sub-licensee to agree to comply with all relevant terms and conditions of
this Agreement including, without limitation, the obligation to maintain the
confidentiality of Confidential Information in accordance with the terms and
conditions of Clause 13.1 hereof and the obligations to pay royalties pursuant
to Clause 5.1 hereof. This does, however, not exclude LICENSEE from charging a
higher royalty rate to sub-licensees than agreed upon in Clause 5.1.



3.2.3The LICENSEE shall be responsible to the LICENSORS for the amount of the
royalty fee agreed upon between the LICENSEE and LICENSORS for royalties due
with respect to Net Sales Value of Licensed Products sold by any sub-licensee
having a sublicense granted under this agreement as if they were sales by the
LICENSEE.

4Clinical Data

4.1BAVARIAN NORDIC hereby grants LICENSEE and any sub-licensee, the
non-exclusive right to use the Clinical Data (Annex 1) that may be deemed
necessary or appropriate in order for LICENSEE or any sub-licensee to develop,
make, have made (including services under contract for LICENSEE or sub-licensee,
by Contract Manufacturing Organizations, Contract Research Organisations,
Consultants, Logistics Companies or others), obtain marketing approval, sell and
offer for sale the Licensed Products or otherwise use the Clinical Data pursuant
to Clause 3.



5Royalty Payments





5.1Royalty. Subject to the terms of this Agreement, LICENSEE shall pay to
BAVARIAN NORDIC for the use of a Valid Claim during the Royalty Term on a
country-by-country basis, royalties equal to [****************] of Net Sales
Value of each Licensed Product sold by LICENSEE and/or its Affiliates and/or its
sub-licensees to a buyer. Insofar as more than one Valid Claim is pending in a
country this does not affect the amount of royalties (even if three or more
Valid Claims are pending the royalties amount to [**] Sales Value of each
Licensed Product).



5.2Royalty Term. LICENSEE's obligation to pay royalties under Clause 5.1 above
shall commence on the First Commercial Sale of the Licensed Product in a
particular country, and shall continue on a country by country basis until the
expiration of the last Valid Claim within the Licensed Patent Rights in such
country.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



7

 

 



5.3Quarterly Payments. All royalties under Clause 5.1 arising from sales by
LICENSEE and/or its Affiliates shall be payable on a country-by-country basis
and shall be paid quarterly as soon as possible but in any event within thirty
(30) days of the end of the relevant calendar quarter. All royalties under
Clause 5.1 arising from sales by sub-licensees of LICENSEE shall be payable on a
country-by-country basis and shall be paid quarterly as soon as possible but in
any event within sixty (60) days of the end of the relevant calendar quarter.



5.4LICENSEE Royalty Reports. Each royalty payment shall be accompanied by a
statement stating the number and type of sold Licensed Products and aggregate
gross invoiced price and the calculation of Net Sales Value, by country, of each
sale invoiced during the relevant calendar quarter.



5.5Payment Method. All payments due under this Agreement to LICENSORS shall be
made by bank wire transfer in immediately available funds to an account
designated by BAVARIAN NORDIC.



5.6Currency. Royalties under this Agreement shall be calculated in the local
currency of each country and converted into EUR and paid in EUR on the basis of
the average currency exchange rate for the applicable calendar quarter quoted by
the ECB.



5.7Taxes. LICENSORS shall pay any and all taxes levied on account of payments it
receives under this Agreement. All royalty payments under this Agreement shall
be excluding VAT, if applicable.



5.8Records and Inspection. LICENSEE and its Affiliates and sub-licensees shall
keep complete, true and accurate books of account and records for the purpose of
determining the payments to be made under this Agreement. Such books and records
shall be kept for at least five years following the end of the calendar quarter
to which they pertain. Such records will open for inspection during such five
year period by independent accountants, solely for the purpose of verifying
payment statements hereunder. Such inspections shall be made no more than once
in each period of twelve months, at reasonable time and on reasonable notice.
Any amounts showed to be owed but unpaid shall be paid within thirty (30) days
from the accountant's report, plus interest from the original date due.
Inspections conducted under this Clause 5.8 shall be at the expense of
LICENSORS, unless a variation or error producing an increase exceeding 10% of
the royalty amount stated for any period covered by the inspection is
established in the course of such inspection, whereupon all costs relating to
the inspection for such period will be paid promptly by LICENSEE. In case the
inspection reveals an overpayment by LICENSEE, the overpayment (plus interest,
but minus the costs of the inspection) shall be paid back within thirty (30)
days from the accountant's report.



5.9Interest. Interest shall accrue on sums outstanding after the due date for
payment at the rate of 5% (five percent) per annum over ECB base rate from time
to time.





6Intellectual Property



6.1Ownership. Subject to the licenses granted. under this Agreement, each Party
shall continue to own (and/or control) the entire right, title and interest in
and to any and all of the inventions, Confidential Information and intellectual
property rights owned (and/or controlled) solely by such Party and its employees
or agents as of the Commencement Date.



 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



8

 

 



6.2Subject to the licenses granted under this Agreement, LICENSORS shall own the
entire right, title and interest in and to any and all of the Licensed Patent
Rights and BAVARIAN NORDIC shall own the entire right, title and interest in and
to the Clinical Data.



6.3Patent Prosecution. LICENSORS shall have the sole and exclusive right, except
as otherwise provided below, to file, prosecute and maintain any patents with
claims covering inventions in the Licensed Patent Rights. LICENSORS shall use
good faith, diligent efforts to file, prosecute, and maintain such patents,
including Supplementary Protection Certificates ("SPC"), and shall consider the
best interest of both LICENSEE and LICENSORS in so doing. If LICENSORS decline
to file or prosecute a patent or SPC application or maintain a patent within the
Licensed Patent Rights, LICENSORS shall timely, at least three months before any
relevant deadline, notify LICENSEE and LICENSEE may thereafter file and
prosecute at its expense a patent or SPC application or maintain a patent
claiming such invention. LICENSORS shall in such case provide to LICENSEE all
necessary assistance, in particular assignment declarations and copies of all
relevant patent office correspondence and copies of the relevant patent
application and all patent documents. As a result of its maintenance of such
patents or filing and or prosecution of such patent or SPC applications (or
paying any fees according to this Clause), LICENSEE shall acquire all rights in
these patents (including SPCs) and patent applications for that jurisdiction and
cease to be obliged to further pay royalties here based on said patents
(including SPCs) or patent applications prosecuted or maintained at Its own
expense.



6.4Notification of prosecution. LICENSORS agree to inform LICENSEE Immediately
about any essential developments regarding the application proceedings and the
status of the Licensed Patent Rights, such as official objections, oppositions
and/or issue of patent. In addition, LICENSEE may request information from
LICENSORS on these issues twice a year.



6.5Notification of Infringement. If either Party learns of any infringement or
threatened infringement by a third party of the Licensed Patent Rights, such
Party shall promptly notify the other Party and shall provide such other Party
with all evidence of such infringement in its possession or otherwise available
to such Party.



6.6Enforcement of Licensed Patent Rights. LICENSORS shall have the initial
right, but not the obligation, to institute, prosecute and control at its own
expense and by counsel of its own choice, any action or proceeding with respect
to infringement of any Licensed Patent Rights. If LICENSORS do not want to
institute, prosecute and control at its own expense and by counsel of its own
choice, any action or proceeding with respect to infringement of any Licensed
Patent Rights in the Territory, then LICENSEE shall have the right, but not the
obligation, to institute, prosecute and control at its own expense and by
counsel of its own choice, any action or proceeding with respect to infringement
of any Licensed Patent Rights. LICENSORS will have the right to be represented
in any action or proceeding brought by LICENSEE by counsel of its own choice and
at its own expense. Apart from that, the Party controlling any suit under this
Clause 6.6 shall bear all costs and expenses of such suit. All damages or other
monies awarded or received in settlement of such suit shall be used to reimburse
each Party for all costs and expenses incurred in such infringement action,
however, starting with the costs and expenses of the Party controlling the suit.
Any additional amounts will be divided between LICENSEE and LICENSORS at a ratio
of 66.6% to 33.3%. in case LICENSEE controlled the suit under this Clause 6.6.
No settlement, consent, judgment or other voluntary final disposition of such
suit may be entered into without the consent of LICENSORS, whose consent shall
not be unreasonably withheld.

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



9

 

 



7Representations And Warranties



7.1Each Party warrants to the other that:



7.1.1it is a corporation duly organised, validly existing and in good standing
under the laws of the jurisdiction in which it is incorporated;



7.1.2it has the corporate power and authority and the legal right to enter into
this Agreement free from any conflicting right owed to a third party and to
perform its obligations hereunder;



7.1.3it has taken all necessary corporate action on its part to authorise the
execution and delivery of this Agreement and the performance of its obligations
hereunder;





7.1.4this Agreement has been duly executed and delivered on behalf of each
Party, and constitutes a legal, valid, binding obligation, enforceable against
such Party in accordance with its terms. All necessary consents, approvals and
authorisations of all governmental authorities and other persons required to be
obtained by such Party in connection with the execution of this Agreement have
been obtained.



7.1.5the execution and delivery of this Agreement and the performance of such
Party's obligations hereunder do not constitute a default or require any consent
under any contractual obligation of such Party.





7.2LICENSORS declare that they are free to make arrangements regarding the
Licensed Patent Rights and that - apart from the Munich Proceedings mentioned in
Clause 2.1 - they have no knowledge either that third parties have launched
attacks against the Licensed Patent Rights or that the Licensed Patents Rights
are affected by rights of third parties, in particular in the form of prior use
rights or a dependency on intellectual property rights of third parties.



8Indemnification and Liability



8.1Indemnification by LICENSEE. LICENSEE hereby agrees to indemnify, hold
harmless and defend LICENSORS and its officers, directors and employees against
any and all liability, damages, judgments, awards or costs of defence (including
without limitation reasonable attorneys' fees, expenses to defend and amounts
paid in settlement of any action) resulting from any claim or claims by third
parties solely to the extent that such claim or claims: (a) are based on the
material breach of any obligation or representation or warranty by LICENSEE set
forth in this Agreement; (b) are based on the gross negligence or willful
misconduct of LICENSEE, or any of its employees or agents; or (c) arise out of
the possession, storage, transport, manufacture, use, administration, sale,
distribution or other disposition of Licensed Product(s) by or on behalf of
LICENSEE (other than LICENSORS), provided that such indemnification shall not
apply to the extent that any such claim would require indemnification by
LICENSORS under Clause 8.2 below.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



10

 

 



8.2Indemnification by LICENSORS. LICENSORS hereby agree to indemnify, hold
harmless and defend LICENSEE and its officers, directors and employees against
any and all liability, damages, judgments, awards or costs of defence (including
without limitation reasonable attorneys' fees, expenses to defend and amounts
paid in settlement of any action) resulting from any claim or claims by third
parties solely to the extent that such claim or claims: (a) are based on the
material breach of any obligation or representation or warranty by LICENSORS set
forth in this Agreement; (b) are based on the gross negligence or willful
misconduct of LICENSORS, or any of its employees or agents; or (c) arise out of
the possession, storage, transport, manufacture, use, administration, sale,
distribution or other disposition of Licensed Product(s) by or on behalf of
LICENSORS, provided that such indemnification shall not apply to the extent that
any such claim would require indemnification by LICENSEE under Clause 8.1 above.



8.3Indemnification Procedure. A Party seeking indemnification under this Clause
(the "Indemnified Party") shall give prompt notice of the claim to the other
Party (the "Indemnifying Party") and, provided that the Indemnifying Party is
not contesting the indemnity obligation, shall permit the Indemnifying Party to
control any litigation relating to such claim and disposition of any such claim,
provided that the Indemnifying Party shall act reasonably and in good faith with
respect to all matters relating to the settlement or disposition of any claim as
the settlement or disposition relates to the parties being indemnified under
this section, and the Indemnifying Party shall not settle or otherwise resolve
any claim without prior notice to the Indemnified Party and the consent of the
Indemnified Party, if such settlement involves any remedy other than the payment
of money by the Indemnifying Party. The Indemnified Party shall cooperate with
the Indemnifying Party in its defence of any claim for which indemnification is
sought under this section.



8.4Commencing not later than the date of First Commercial Sale of the first
Licensed Product, LICENSEE or any sub-licensee shall obtain and carry in full
force and effect product liability insurance in amounts, which are reasonable
and customary in the pharmaceutical industry for similar products.



9Term And Termination



9.1Term and Termination. The Agreement shall commence on the Commencement Date
and, save as otherwise provided, continue on a country by country basis until
the expiration of the last valid claim of the Licensed Patent Rights. Except for
clause 9.2, the parties shall have no right for termination of the Agreement.



9.2Termination for Cause. In addition to any other rights a Party may have at
law, upon a material breach of this Agreement by a Party, the non-breaching
Party shall have the right to provide written notice describing such breach and
stating its intention to terminate this Agreement if such breach is not cured.
If the breaching Party does not cure the breach within forty five (45) days of
receipt of such notice, then the non-breaching Party will have the right, by
written notice provided within forty five (45) days thereafter, to terminate
this Agreement and all licenses or sublicenses granted by the non-breaching
Party to the breaching Party.



9.3Effect of Termination.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



11

 

 



9.3.1In the event of termination or expiry of this Agreement, the following
provisions (Clauses) of this Agreement shall survive (2.2, 8, 9.3, 13.1, 14.1).



9.3.2In the event of termination of this Agreement, LICENSEE or its respective
Affiliates or sub-licensees, as the case may be, shall cease immediately to use,
make, have made, and sell Licensed Products after a 3-month phase-out period, if
not agreed otherwise between the Parties, in which LICENSEE, its respective
Affiliates or its sub-licensees are permitted to sell the Licensed Products on
stock; and both parties shall to the extent possible return to the other party
all Licensed Patent Rights, Clinical Data and destroy or return all Confidential
Information, without delay at their own cost and expense.



10Development Efforts and Obligations



10.1Development Efforts. LICENSEE, or its respective Affiliates or
sub-licensees, as the case may be, shall devote all reasonable efforts to
develop the Licensed Product as promptly as possible. LICENSEE shall, on a
current basis, provide BAVARIAN NORDIC on behalf of LICENSORS with information
on the following activities regarding its development and sale of the Licensed
Product in the Territory:



-filing an investigational new drug application (IND).

 

- start of a Phase Ill clinical study.

 

-first Product Approval in US.

 

- first Product Approval in Europe.

 

- first Product Approval in Japan.

 

- Market Authorization in the US, Europe and/or Japan.

 

10.2LICENSEE or its respective Affiliates or sub-licensees, as the case may be,
shall conduct all human clinical trials with Licensed Products in accordance
with applicable international standards (ICH/GCP) and local regulations.
LICENSEE agrees, subject to regulatory guidelines and restrictions, to provide
LICENSORS with a summary of the results of clinical study protocols regarding
human clinical trials involving Licensed Products, at the end of the Phase III
clinical trials.



11Marketing Efforts and Obligations



11.1Marketing Efforts. LICENSEE, or its respective Affiliates or sub-licensees,
as the case may be, shall devote all reasonable efforts to commence
manufacturing and commercialising the Licensed Product as promptly as possible.



12Adverse drug events and product recalls



12.1LICENSEE or its respective Affiliates or sub-licensees, as the case may be,
shall be responsible for conducting any recall of defective Licensed Products
marketed by them within the Territory. LICENSORS shall co-operate with and give
all reasonable assistance to LICENSEE in conducting any such recall, at
LICENSEE's expense.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



12

 

 



13Confidentiality



13.1Confidentiality Obligation. During the term of this Agreement, and for two
(2) years thereafter, each Party shall maintain in confidence any and all
Confidential Information disclosed to it by the other Party pursuant to the
activities under this Agreement. The Clinical Data shall, however, be maintained
by LICENSEE in confidence for as long as the pertinent legal provisions allow.
Each Party further agrees that it shall not use for any purpose other than the
purposes expressly contemplated under this Agreement and shall not disclose to
any third party the Confidential Information of the other Party, except that
either Party may disclose Confidential Information under a similar obligation of
confidentiality and non-use and on a need-to-know basis to its directors,
officers, employees, consultants, or agents.



13.2Exceptions. The obligations of confidentiality and non-use contained in
Clause 13.1 above shall not apply to any Information to the extent that it can
be established by the Party receiving the Confidential Information (the
"Receiving Party") that such Confidential Information:



13.2.1was already known to the Receiving Party, other than under an obligation
of confidentiality, at the time of disclosure by the other Party;



13.2.2was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;



13.2.3became generally available to the public or otherwise part of the public
domain after its disclosure to the Receiving Party through no fault attributable
to the Receiving Party;



13.2.4was disclosed to the Receiving Party, other than under an obligation of
confidentiality to a third party, by a third party who had no obligation to the
disclosing Party not to disclose such information to others; or



13.2.6was independently discovered or developed by the Receiving Party without
the use of Confidential Information belonging to the disclosing Party.



13.3Authorized Disclosure. Notwithstanding the limitations in Clause 13.1, each
Party may disclose Confidential Information belonging to the other Party (or
otherwise subject to this Clause 13.3), to the extent such disclosure is
reasonably necessary in the following instances, but solely for the limited
purpose of such necessity:



13.3.1regulatory and tax filings;



13.3.2prosecuting or defending litigation;



13.3.3complying with applicable governmental laws or regulations or valid court
orders;



13.3.4disclosure to Affiliates, sub-licensees, agents or other contractors
(including Contract Manufacturing Organizations, Contract Research
Organisations, Consultants, Logistics Companies or others) as needed in
furtherance of a Party's obligations or rights under this Agreement; provided,
however, that prior to any disclosure, the disclosee must have agreed to be
bound by similar terms of confidentiality and non-use at least equivalent in
scope to those set forth in this Clause 13.



 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



13

 

 



13.4Press Releases and Other Disclosures. Except as required by law or in
accordance with this Clause 13.4, neither Party shall have the right to make any
public announcements or other disclosures concerning the terms or performance of
the Agreement without the prior written consent of the other, which shall not be
unreasonably withheld. Notwithstanding the foregoing, the Parties agree that (a)
each Party may disclose this Agreement in confidence to its attorneys,
accountants and other professional advisors and to existing or potential
investors, licensees, acquirers or merger partners, provided that, with respect
to the latter group, such Party obtains agreement of such recipient to maintain
such disclosed information in confidence; (b) each Party may disclose the
existence of this Agreement to third parties, and (c) each Party may desire or
be required to issue press releases relating to activities under this Agreement,
and the Parties agree to consult with each other reasonably and in good faith
with respect to the text of such press releases (under this subsection (c))
prior to the issuance thereof, provided that a Party may not unreasonably
withhold consent to such releases. All such public disclosures with respect to
this Agreement must be accurate and comply with applicable law and regulations.
In the event of a required or desired public announcement, such Party shall
provide the other Party with a reasonable opportunity to review and comment on
the content of such announcement prior to its being made. In the event that
either Party files a copy of this Agreement according to existing stock exchange
rules, such Party shall use reasonable efforts to obtain confidential treatment
of economic and trade secret information to the maximum extent permitted.



14Miscellaneous



14.1Governing Law and Jurisdiction. This Agreement shall be governed by and
interpreted in accordance with German Law (however, the conflicts of law
provisions being excluded) at the exclusive jurisdiction of the Courts in
Munich, Germany.



14.2Entire Agreement. This Agreement and the Annexes constitute the entire,
final and complete agreement and understanding between the Parties, and replace
and supersede all prior discussions and agreements between them, with respect to
the Licensed Product. No amendment, modification or waiver of any terms or
conditions hereof shall be effective unless made in writing and signed by a duly
authorized officer of each Party.



14.3Most favoured status. LICENSORS undertake to allow LICENSEE the same
conditions as those in license agreements with other licensees of the Licensed
Patent Rights with respect to lower royalty obligations than three (3) percent
in combination with zero milestone payments. For the avoidance of doubts, this
favoured status clause does not apply if LICENSORS provide such other licensees
with lower royalty obligations in combination with reasonable milestone
payments.



14.4Successors and Assigns. This Agreement shall be binding upon each of the
Parties, their successors and assigns. LICENSORS undertake to impose the
obligations under this Agreement upon any legal successors to which the Licensed
Patent Rights may be assigned. Except as otherwise expressly provided for in
this Agreement, either Party shall not be entitled to assign any rights
hereunder to any party without the prior written consent of the other Party,
except that, a Party may assign this Agreement to its successor in interest
pursuant to a merger, acquisition or sale of all or substantially all of its
assets.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



14

 

 



14.5Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the non-performing Party promptly provides notice
of the prevention to the other Party. If the Force Majeure in question prevails
for a continuous period in excess of 3 [three] months, the parties shall enter
into bona fide discussions with a view to agreeing upon such alternative
arrangements as may be fair and reasonable. If the Parties cannot agree such
alternative arrangements then either Party shall be entitled to terminate this
Agreement immediately by written notice.



14.6Notices. Except as otherwise expressly provided within the Agreement, no
notice or other communication from one Party to the other shall have any
validity under the Agreement unless made in writing by or on behalf of the Party
concerned. This written form requirement also applies to its surrender.



14.7Any notice or other communication which is to be given by either Party to
the other shall be given by letter, or by facsimile transmission or electronic
mail confirmed by letter. Such letters shall be delivered by hand or sent
prepaid by first class post, addressed to the other Party, with receipted
recorded delivery. If the other Party does not acknowledge receipt of any such
letter, facsimile transmission or item of electronic mail, and the relevant
letter is not returned as undelivered, the notice or communication shall be
deemed to have been given at the day of signature of the receipt of recorded
delivery.



 

Notices to:

 





To LICENSORS:Bavarian Nordic A/S


Bøgeskovvej 9

DK-3490 Kvistgárd



Denmark



Attn: Director of Intellectual Property Rights





 



With copies to: Bavarian Nordic GmbH


Patent Department
Fraunhoferstraβe 13
D-82 152 Martinsried
Germany

and GSF- Forschungszentrum für


Umwelt und Gesundheit, GmbH Legal Department
Ingolstädter Landstrasse 1


86764 Neuherberg
Germany

  

To LICENSEE:  

Bio Blue Bird AG

Pflugstr. 7

FL-9490 Vaduz

Liechtenstein
Attn: Dr. Gerold Hoop

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



15

 

With copies to:  

Prof. Dr. Walter Günzburgr

Weyprechtgasse 10,

A-2340 Mödiing
Austria



14.8No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party. Ambiguities, if any, in this
Agreement shall not be construed against any Party, irrespective of which Party
may be deemed to have authored the ambiguous provision.



14.9Severability. If any one or more of the provisions of this Agreement is held
to be invalid or unenforceable by any court of competent jurisdiction from which
no appeal can be or is taken, the provision shall be considered severed from
this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.



14.10No Waiver. Any delay in enforcing a Party's rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party's rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.



14.11Independent Contractors. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind or commit the other Party in any
way. Nothing herein shall be construed to create the relationship of
partnership, principal and agent or joint venture between the Parties.



14.12Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which shall constitute together
the same document.

 

[amendment_image2.jpg]

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended 

16

 

 

[amendment_image3.jpg] 



We have read, understood, and consented to the status of ownership, i.e.,
BAVARIAN NORDIC and GSF, and hereby formally confirm that we do not have
ownership to the Licensed Patent Rights referred to in Annex 2 of this
Agreement. We therefore also acknowledge the statement specifically made in
Clause 2.2 and confirm that, after having thoroughly read this statement, we
understand that we are hereby estopped from making further claims to ownership
of the referenced inventions.

 

[amendment_image4.jpg] 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended 



17

 

 

[amendment_image5.jpg] 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended 



18

 

 

[amendment_image6.jpg] 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended 



19

